In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-12-00088-CR
                           ____________________

                       ARTISHA PEARSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee
_______________________________________________________           ______________

                 On Appeal from the Criminal District Court
                         Jefferson County, Texas
                        Trial Cause No. 11-10999
________________________________________________________           _____________

                         MEMORANDUM OPINION

      Artisha Pearson pleaded guilty, under a plea agreement, to aggravated

assault. The trial court placed her on deferred adjudication community supervision.

She violated the terms and conditions of community supervision set by the court.

The State filed a motion to revoke. The trial court revoked the community

supervision, found her guilty of aggravated assault, and sentenced her to ten years

in prison. Pearson argues the trial court abused its discretion by assessing a $250

fine against her in the written judgment adjudicating guilt when there was no

                                        1
pronouncement of the fine in the oral rendition of judgment at the revocation and

adjudication hearing; the trial court committed reversible error in including the fine

that was not supported by the evidence; and the trial court committed reversible

error in including the fine as an administrative fee without orally pronouncing the

fine. See Taylor v. State, 131 S.W.3d 497, 502 (Tex. Crim. App. 2004). The State

concedes error, and “recommends modification of the Judgment to reduce the

amount of administrative fees by subtracting the $250.00 fine amount.”

      The trial court sentenced Pearson to ten years in prison and did not orally

assess a fine. The first page of the written judgment reflects the defendant’s

punishment as ten years in prison, with no amount indicated in the fine column,

and $952 in administrative fees. The second page of the judgment notes a fine of

$250; the $250 fine was included in the administrative fees assessed in the

judgment. To the extent there is a variance between the trial court’s oral

pronouncement of judgment and the written judgment, the oral pronouncement

controls. Id. at 500-02 (affirming court of appeal’s modification of judgment to

remove fine assessed in the written judgment, but not orally pronounced); Ex parte

Madding, 70 S.W.3d 131, 135 (Tex. Crim. App. 2002). We modify the written

judgment to decrease the amount of the administrative fees on the first page by




                                          2
$250 and to delete the reference to the $250 fine on the second page. The judgment

is affirmed as modified.

      AFFIRMED AS MODIFIED.


                                               ________________________________
                                                      DAVID GAULTNEY
                                                           Justice
Submitted on May 14, 2013
Opinion Delivered May 22, 2013
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.




                                           3